Citation Nr: 1826849	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-41 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, also claimed as bipolar disorder. 


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1975 to June 1976

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Veteran filed a Notice of Disagreement (NOD) in November 2013 and a Statement of the Case (SOC) was issued in December 2014.  The Veteran filed a timely Substantive Appeal (VA Form 9) in March 2015. Thus, the Veteran perfected a timely appeal of the issue.

In November 2017, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends service connection is warranted for an acquired psychiatric disorder, to include schizophrenia, also claimed as bipolar disorder

By way of background, the Veteran submitted a claim of entitlement to service connection for schizophrenia, paranoid, in March 1977. In an August 1977 rating decision, the RO denied service connection for a nervous condition and noted that the Veteran had undergone periods of psychiatric hospitalization prior to service. It was noted that the Veteran functioned adequately until September 1975 when he was seen in an acute disorganized state and found to have symptoms of paranoia, confusion, and considerable suspiciousness with guarding. Acute paranoid psychosis was diagnosed and the Veteran was hospitalized. Following a second in-service episode, the Veteran was found to be unfit for continued duty and discharged. The service department held that the Veteran's paranoid schizophrenia existed prior to service and was not aggravated by service. The Veteran was provided notice of this decision in September 1977.

Subsequently, the Veteran submitted a claim in January 2013 seeking entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, also claimed as bipolar disorder. A September 2013 rating decision declined to re-open the previously denied claim on the grounds that the Veteran had not submitted any new and material evidence relating to an unestablished fact necessary to substantiate the claim. The Veteran perfected a timely appeal. 

Thereafter, during the November 2017 Board hearing, the Veteran's representative asserted a claim of clear and unmistakable error (CUE) in the August 1977 rating decision that denied service connection for a nervous condition (Schizophrenia). Specifically, he asserted that the August 1977 decision was a product of clear and unmistakable error based on the fact that there was an in-service diagnosis of a psychiatric disorder, which was not considered. It is the Veteran's contention that he did not have psychiatric condition prior to entering service and that he was treated and diagnosed with some form of a psychiatric disorder in-service. Alternatively, the representative alleged that if that was not the case, that the psychiatric disorder was manifested to a compensable degree within one year post-service. In regards to both assertions, it was argued that but for those facts being considered, the outcome of the Veteran's claim would have been manifestly different. 

To date, the issue of whether the unappealed August 1977 rating decision contained clear and unmistakable error has not been adjudicated by the RO.

A finding of CUE in a prior rating action could render moot the new and material evidence claim on appeal; thus, the Board finds that the CUE claim is inextricably intertwined with the claim on appeal. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). A favorable disposition in regard to a CUE claim directly impacts whether there remains a case or issue in controversy concerning the issue of new and material evidence, and thus may have a direct impact on the scope of the underlying service connection claim. As such, the unadjudicated CUE claim should be remanded to the RO for consideration in the first instance. Hence, the Board defers appellate consideration of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service for an acquired psychiatric disorder, to include schizophrenia, also claimed as bipolar disorder, pending the initial RO adjudication of the CUE claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should adjudicate the issue of whether there was CUE in the August 1977 rating decision that denied service connection for a nervous condition, and issue a formal rating decision announcing its findings and decision.

2. If the claim of CUE in the August 1977 rating decision is not granted to the Veteran's satisfaction, notify the Veteran and his representative of the decision and advise them of the Veteran's appellate rights.

**NOTE:  The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status (i.e., the claim of CUE in the August 1977 rating decision), a timely appeal (consisting of a timely NOD, and, after issuance of a SOC, a timely substantive appeal) must be perfected.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case addressing the issue(s) on appeal should be prepared and furnished to the Veteran and his representative.  They should be provided an opportunity in which to respond.

In no case should the Supplemental Statement of the Case be used to announce a decision by the AOJ on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were addressed in the Statement of the Case.  38 C.F.R. § 19.31(a) (2017).

In accordance with proper appellate procedures, the case should be returned to the Board for further appellate review, if otherwise in order.  All issues properly in appellate status should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




